DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

	Such claim limitations are, as recited in independent Claim 1:
a data writing circuit having a control terminal connected to a first signal terminal, an input terminal connected to a data signal terminal, an output terminal connected to a first node, and providing a signal at the data signal terminal to the first node under control of a signal at the first signal terminal;”
“a signal control circuit having a first input terminal connected to the first signal terminal, second input terminals respectively connected to second signal terminals, an output terminal connected to a second node, and providing a control signal to the second node based on the signal at the first signal terminal and signals at the respective second signal terminals;”
“a compensation control circuit having a control terminal connected to the second node, an input terminal connected to a third node, an output terminal connected to a fourth node, and connecting the third node and the fourth node under control of the signal at the second node;”
“an initialization circuit having a control terminal connected to a reset signal terminal, an input terminal connected to an initialization signal terminal, an output terminal connected to the fourth node, and providing a signal at the initialization signal terminal to the fourth node under control of a signal of the reset signal terminal;” and
“a drive control circuit having a control terminal connected to the fourth node, an input terminal connected to the first node, an output terminal connected to the third node, and connecting the first node and the third node under control of signals at the first node and the fourth node, to drive the light emitting device….”

	Such claim limitations are, as recited in dependent Claim 2:
a storage circuit connected between the fourth node and a first power terminal, for storing charges therein.”

	Such claim limitations are, as recited in dependent Claim 3:
“a light emission control circuit having a control terminal connected to a light-emission control signal terminal, a first input terminal connected to a first power terminal, a second input terminal connected to the third node, a first output terminal connected to the first node, and a second output terminal connected to a first end of the light emitting device, a second end of the light emitting device being connected to a second power terminal;
wherein the light emission control circuit is adapted to allow the drive control circuit to drive the light emitting device to emit light, under control of a signal at the light-emission control signal terminal.

	Such claim limitations are, as recited in dependent Claim 20:
“an anode reset circuit having a control terminal connected to the reset signal terminal, an input terminal connected to the initialization signal terminal, and an output terminal connected to the first end of the light emitting device,
wherein the anode reset circuit is adaptable to reset the first end of the light emitting device under control of the reset signal terminal.”

	All of the claimed “circuits” are merely generic placeholders that are coupled with functional language.  While the claimed “circuits” are recited as having variously claimed 

	Such claim limitations are, as recited in independent Claim 4:
“a signal control circuit, a compensation control circuit, an initialization circuit, a data writing circuit, a storage circuit, a drive control circuit, and a light emitting device,”
“wherein the data writing circuit has a control terminal connected to a scan signal terminal, an input terminal connected to a data signal terminal, an output terminal connected to a first node; and the data writing circuit is adaptable to provide a signal at the data signal terminal to the first node under control of the scan signal terminal;”
“wherein the signal control circuit has a first input terminal connected to the scan signal terminal, M second input terminals respectively connected to M holding control signal terminals, an output terminal connected to a second node; and the signal control circuit is adaptable to provide a control signal to the second node according to a signal at the scan signal terminal and signals at the holding control signal terminals; and wherein M is a positive integer;”
“wherein the compensation control circuit has a control terminal connected to the second node, an input terminal connected to a third node, an output terminal connected to a fourth node; and the compensation control circuit is adaptable to connect the third node and the fourth node under control of a signal at the second node;”
the initialization circuit has a control terminal connected to a reset signal terminal, an input terminal connected to an initialization signal terminal, an output terminal connected to the fourth node; and the initialization circuit is adaptable to provide a signal at the initialization signal terminal to the fourth node under control of a signal of the reset signal terminal;”
“wherein the drive control circuit has a control terminal connected to the fourth node, an input terminal connected to the first node, an output terminal connected to the third node; and the drive control circuit is adaptable to connect the first node and the third node, under control of signals at the first node and the fourth node, to drive the light emitting device;” and 
“wherein the storage circuit is connected between the fourth node and a first power terminal for maintaining a voltage at the fourth node stable.”

	Such claim limitations are, as recited in dependent Claim 5:
“a light emission control circuit having a control terminal connected to a light-emission control signal terminal, a first input terminal connected to the first power terminal, a second input terminal connected to the third node, a first output terminal connected to the first node, and a second output terminal connected to a first end of the light emitting device, a second end of the light emitting device being connected to a second power terminal;
wherein the light emission control circuit is adaptable to allow the drive control circuit to drive the light emitting device to emit light, under control of the light-emission control signal terminal.”

	Such claim limitations are, as recited in dependent Claim 14:
“an anode reset circuit having a control terminal connected to the reset signal terminal, an input terminal connected to the initialization signal terminal, and an output terminal connected to the first end of the light emitting device,
wherein the anode reset circuit is adaptable to reset the first end of the light emitting device under control of the reset signal terminal.”

Again, all of the claimed “circuits” are merely generic placeholders that are coupled with functional language.  While the claimed “circuits” are recited as having variously claimed “terminals” in connection with other claimed “terminals” and/or “nodes,” none of the claimed “circuits” are claimed to recite sufficient structure to perform the recited function and the generic placeholder “circuit” is not preceded by a structural modifier.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural definitions of the claimed “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit,” as recited in Claims 1-5, 14, and 20.
All of the above-cited “circuits” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and as such, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  As shown in Figures 1a, 1b, and 1c of the Figures 1a, 1b, and 1c of the originally filed disclosure reference these claimed “circuits” as “modules.”  It is wholly unclear from these “black boxes” what structural features and/or structural relationships are referenced by the claimed “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit.”  Furthermore, Figures 2a through 2e and Figures 3a through 3d of the originally filed disclosure provide for a variety of different implementations of the claimed “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit,” with each implementation including different structural features and structural relationships with different structural cooperative relationships between elements.  It is wholly unclear which, if any, of the disclosed structural cooperative relationships between the claimed “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit” are recited in the claimed invention.  
Dependent Claims 6-9, which depend from one of independent Claim 1 or independent Claim 4, appear to claim specific structural implementations of the claimed “signal control circuit,” with each claimed structural implementation requiring different structural features of the “signal control circuit.”  These claims further render Claim 1 and independent Claim 4 ambiguous as it is wholly unclear what essential structural features define the scope of the “signal control circuit” as recited in independent Claim 1 and independent Claim 4.


Response to Arguments

Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.  In the prior Office Action mailed 19 November 2020, the examiner asserted that the variously claimed “modules” as recited at least in Claims 1-5, 14, and 20 were properly interpreted under 35 U.S.C. 112(f), as all of these claimed “modules” were merely generic placeholders that were coupled with functional language and none of these claimed “modules” recited sufficient structure to perform the recited function, and the generic placeholder “module” was not preceded by a structural modifier that would sufficiently define the structure to perform the recited function.  In response, the applicant has amended the claims to replace the generic term “module” with the generic term “circuit.”  The applicant has asserted that the term “circuit” implies sufficient structure to avoid an interpretation of the claims under 35 U.S.C. 112(f).  The applicant has submitted that the 35 U.S.C. 112(f) “rejections shall not be applied here to the claims or claim interpretation” (see Remarks at Page 11).  The examiner points out, respectfully, that a claim interpretation under 35 U.S.C. 112(f) is not a rejection of the claim.  The interpretation of claims under 35 U.S.C. 112(f) merely limits the “broadest reasonable interpretation” that the examiner and equivalents to the disclosed structure, material or act” (see MPEP at the introduction to Chapter 2181).  In this regard, a claim interpretation under 35 U.S.C. 112(f) requires that the “structure disclosed in the specification corresponding to such language” may not be disregarded when rendering a patentability determination.  In other words, in determining the metes and bounds of the claimed invention, the examiner and one of ordinary skill in the art would necessarily turn to the applicant’s specification to determine the “broadest reasonable interpretation” of the claimed invention with respect to the claimed “modules” or “circuits,” and that “broadest reasonable interpretation” would be limited to “the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act.”
The applicant has asserted that even when a term, such as the term “circuit,” covers “a broad class of structures or identifies structures by their function,” 35 U.S.C. 112(f) should not be applied when “persons of ordinary skill in the art reading the specification understand the term to be the name for the structure that performs the function” and that a claim term, such as the term “circuit,” is “not required to denote a specific structure or precise physical structure to avoid the application” of 35 U.S.C. 112(f) (see Remarks at Pages 11 and 12).  The applicant has further asserted that “none of the claims of the present application are drafted in such a ‘means or step plus function’ way without the recital of structure, material, or acts in support thereof” (see Remarks at Page 12).  The examiner respectfully disagrees with these assertions as applied to the presently claimed invention.  
Claim 1 recites “A circuit comprising….”  Likewise, independent Claim 4 recites “A circuit comprising….”  Respectfully, one of ordinary skill in the art would not recognize the structure of these claimed “circuits” merely because the claims recite the term “circuit.”  Independent Claims 1 and 4 define the claimed “circuits” by reciting a plurality of additional “circuits” that perform specific functions, without reciting any structural definition of these additional “circuits.”  Similarly, one of ordinary skill in the art would not recognize the structural definitions of the “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit” that comprise the claimed “circuits” of Independent Claims 1 and 4.  The applicant has argued that “Merriam Webster’s dictionary clarifies that a circuit is an assemblage of electronic elements and/or a two-way communication path between points” (see Remarks at Page 13).  Respectfully, neither this definition of a “circuit” nor the functional language associated with the claimed “circuits” of Independent Claims 1 and 4 would help one of ordinary skill in the art to recognize any structural characteristics associated with the terms “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit.”  While the term “circuit” may suggest a physical structure of some sort, the same way the term “machine” or “apparatus” may suggest a physical structure, the term “circuit” does not, by itself, clearly and concisely suggest a definite physical structure that one of ordinary skill in the art can readily ascertain without some definition of the “assemblage of electronic elements.”  No such “assemblage of electronic elements” is recited in independent Claims 1 and 4 with Claims 1 and 4 is supposedly an “assemblage of electronic elements” that writes data by “providing a signal” at a “data signal terminal” to a “first node.”  The function of “providing a signal” and/or “writing data” does not suggest any structural features of the “data writing circuit,” as every arbitrary “circuit” or “assemblage of electronic elements” can arguably perform these functions.  The “data writing circuit” is recited as having “a control terminal,” “an input terminal,” and an “output terminal.”  Respectfully, these claimed “terminals” are not structural features as claimed.  Again, every arbitrary “black-box circuit” arguably has a “control terminal,” an “input terminal,” and an “output terminal.”  It is only in turning to the applicant’s specification that the actual structure of the claimed “data writing circuit” can be clearly and concisely determined to be the transistor “M3,” and its equivalents, as shown in Figures 2a through 2e and Figures 3a through 3d.  The interpretation of the “data writing circuit” under 35 U.S.C. 112(f) is the interpretation that determines the metes and bounds of the claimed “data writing circuit,” and such metes and bounds are not present in the claims themselves.  Turning to the MPEP:

Chapter 2181 at Section I states:
The Federal Circuit has held that applicants (and reexamination patentees) before the USPTO have the opportunity and the obligation to define their inventions precisely during proceedings before the USPTO. See In re Morris, 127 F.3d 1048, 1056–57, 44 USPQ2d 1023, 1029–30 (Fed. Cir. 1997) (35 U.S.C. 112, In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (manner of claim interpretation that is used by courts in litigation is not the manner of claim interpretation that is applicable during prosecution of a pending application before the USPTO); Sage Prods., Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1425, 44 USPQ2d 1103, 1107 (Fed. Cir. 1997) 

The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).

Chapter 2181 at Section A states:
Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts.

The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51.



The examiner respectfully maintains that the claimed “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit” that comprise the claimed “circuits” of Independent Claims 1 and 4 are rightly interpreted under 35 U.S.C. 112(f).  Further, the examiner maintains that Figures 1a, 1b, and 1c of the originally filed disclosure show the claimed “circuits” or “modules” as “black boxes” without providing any structural features and/or structural relationships for the claimed “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit.”  Figures 2a through 2e and Figures 3a through 3d of the originally filed disclosure provide for a variety of different implementations of the claimed “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” “storage circuit,” “light emission control circuit,” and “anode reset circuit,” with each implementation including different structural features and structural relationships with different structural cooperative relationships between elements.  It is wholly unclear which, if any, of the disclosed structural cooperative relationships between the claimed “data writing circuit,” “signal control circuit,” “compensation control circuit,” “initialization circuit,” “drive control circuit,” Claims 6-9, which depend from one of independent Claim 1 or independent Claim 4, appear to claim specific structural implementations of the claimed “signal control circuit,” with each claimed structural implementation requiring different structural features of the “signal control circuit.”  These claims further render independent Claim 1 and independent Claim 4 ambiguous as it is wholly unclear what essential structural features define the scope of the “signal control circuit” as recited in independent Claim 1 and independent Claim 4.
None of the claims have been rejected in view of the prior art, as the prior art does not appear to suggest the claimed “signal control circuit” disclosed in the applicant’s originally filed disclosure to correspond to one of the “signal control circuit” shown as element “1” in Figures 2a through 2e and Figures 3a through 3d.  The applicant has argued that the claims are patentable over the prior art (see Remarks at Pages 13 through 17).  The examiner does not presently dispute this argument.  However, for the reasons provided above, the rejection of Claims 1-22 is maintained.
The examiner respectfully requests the applicant’s representative to contact the examiner if it is believed that discussion would advance prosecution in the application.


Conclusion

The prior art made of record and not relied upon in rejection of the pending claims is considered pertinent to applicant's disclosure.  The examiner respectfully directs attention to Wang (US 2015 / 0124005).  
Wang discloses (see Fig. 3) a circuit comprising:

a data writing circuit (ST1) having a control terminal connected to a first signal terminal (SL), an input terminal connected to a data signal terminal (DL), an output terminal connected to a first node (N2), and providing a signal at the data signal terminal to the first node (N2) under control of a signal at the first signal terminal (SL);
a compensation control circuit (ST3) having a control terminal connected to a second node (see the node at (SL)), an input terminal connected to a third node (N3), an output terminal connected to a fourth node (N1); and connecting the third node (N3) and the fourth node (N1) under control of the signal at the second node (again, see the node at (SL));
an initialization circuit (ST2) having a control terminal connected to a reset signal terminal (IL), an input terminal connected to an initialization signal terminal (ViniL), an output terminal connected to the fourth node (N1); and providing a signal at the initialization signal terminal (ViniL) to the fourth node (N1) under control of a signal of the reset signal terminal (IL); and
a drive control circuit (DT) having a control terminal connected to the fourth node (N1), an input terminal connected to the first node (N2), an output terminal connected to the third node (N3); and connecting the first node (N2) and the third node (N3) under control of signals at the first node (N2) and the fourth node (N1), to drive the light emitting device (OLED; see Page 3 through Page 4, Para. [0042] and [0046]-[0055]).

Wang further discloses (see Fig. 3):


Wang further discloses (see Fig. 3):
a light emission control circuit (see (ST4, ST5)) having a control terminal connected to a light-emission control signal terminal (EML), a first input terminal connected to a first power terminal (ELVDDL), a second input terminal connected to the third node (N3), a first output terminal connected to the first node (N2), and a second output terminal connected to a first end of the light emitting device (OLED), a second end of the light emitting device (OLED) being connected to a second power terminal (ELVSSL);
wherein the light emission control circuit (again, see (ST4, ST5)) is adapted to allow the drive control circuit (DT) to drive the light emitting device (OLED) to emit light, under control of a signal at the light-emission control signal terminal (EML).

However, a comparison of Figure 3 of Wang and Figures 2a through 2e and Figures 3a through 3d of the applicant’s originally filed disclosure shows that Wang does not disclose the claimed “a signal control circuit having a first input terminal connected to the first signal terminal, second input terminals respectively connected to second signal terminals, an output terminal connected to a second node, and providing a control signal to the second node based on the signal at the first signal terminal and signals at the respective second signal terminals” in combination with the recited features of independent Claims 1 and 4.  The applicant is Figures 2a through 2e and Figures 3a through 3d of the applicant’s originally filed disclosure.  While it is unclear which “signal control circuit” is referenced by the claimed invention (see the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections above), Wang does not appear to disclose any of the disclosed “signal control circuit” shown in Figures 2a through 2e and Figures 3a through 3d of the applicant’s originally filed disclosure.
A number of references, including at least Kim (US 2007 / 0124633) at Figure 7, Peng et al. (US 2006 / 0023551) at Figure 10, and Kim (US 8,022,920) at Figure 7, appear to suggest the utilization of logic circuits used as signal control modules in combination with a compensation control module.  However, none of these references appear to disclose the claimed “signal control circuit,” corresponding to the disclosed “signal control circuit” shown in Figures 2a through 2e and Figures 3a through 3d of the applicant’s originally filed disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622